Cite as 2015 Ark. App. 519

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-15-292


AUBREY JAY INGRAM                                Opinion Delivered September   30, 2015
                              APPELLANT
                                                 APPEAL FROM THE ARKANSAS
V.                                               WORKERS’ COMPENSATION
                                                 COMMISSION [NO. F300698 &
                                                 G306131]
TYSON MEXICAN ORIGINAL
                    APPELLEE
                                                 AFFIRMED



                               BART F. VIRDEN, Judge

       Appellant Aubrey Jay Ingram appeals from the denial of his claim for benefits related

to a left-shoulder injury, which he asserts was a natural consequence of a compensable right-

shoulder injury he sustained in 2001. While the administrative law judge (ALJ) awarded

benefits, the Workers’ Compensation Commission (Commission) reversed upon finding that

Ingram had failed to prove a causal connection between the two injuries. Ingram argues that

substantial evidence does not support the Commission’s decision. We disagree and affirm.

                                   I. Factual Background

       Ingram began working for appellee Tyson Mexican Original as a maintenance

mechanic in 1995. On June 7, 2001, he sustained a compensable injury to his right shoulder

and thumb from a slip-and-fall accident. Ingram underwent surgery in October 2001 for a

right rotator-cuff tear followed by another similar surgery in April 2002. He returned to

work on “one arm restricted duty.” Ingram had another surgery on his right shoulder in
                                Cite as 2015 Ark. App. 519

September 2002, was returned to work on September 23, 2002, and was prohibited from

using his right arm. He was given a 4 percent impairment rating to the body as a whole on

December 11, 2002, and ordered to not lift or carry anything weighing over two pounds and

to not work at or above shoulder level.

       The results of a functional capacity evaluation conducted on January 16, 2003,

indicated that Ingram could perform physical demands in at least the medium category for

work with occasional lifting.

       In March 2004, Ingram underwent a revision rotator-cuff repair, and in December

2004 he had surgery on his right thumb. He was returned to work in March 2005 on

restricted duty.

       The results of an upper-limb functional capacity evaluation conducted on June 13,

2005, indicated that Ingram was physically capable of performing work in the medium

category, that overhead and resistive reaching with the right upper extremity should be

secondary job duties, that resistive use of the right upper extremity should be limited to

twenty pounds, that the majority of tasks should be performed with his right elbow at his

side, and that significantly repetitive or resistive pinching or gripping should be limited to

occasional job tasks.

       Ingram left his employment with appellee in July 2005 and was hired by Roll-Off

Services where he worked as a machine operator. In April 2006, Ingram slipped and fell at

work, injuring his left knee, and his employment with Roll-Off Services ended.

       In June 2006, Ingram underwent a right carpal tunnel release and surgery on his right


                                              2
                                Cite as 2015 Ark. App. 519

thumb. The doctor determined that Ingram had reached maximum medical improvement

(MMI) on August 28, 2006, and assigned a 7 percent impairment rating to his right hand.

Ingram then began doing part-time maintenance work at an apartment in addition to some

lawn care.

       Ingram participated in another functional capacity evaluation on August 8, 2007, and

the results indicated that Ingram could perform work in the heavy physical demands

category, that he could handle activities with an occasional bi-manual lift/carry up to eighty

pounds, and that he had the ability to lift thirty pounds with the right upper extremity and

thirty-five pounds with the left upper extremity when lifting to shoulder level.

       In October 2009, Ingram saw Dr. Wesley K. Cox, an orthopaedic surgeon specializing

in disorders of the shoulder. Dr. Cox gave Ingram injections for his right shoulder. Ingram

sought additional medical treatment by Dr. Cox, which appellee controverted. Ultimately,

it was approved by the Commission, and Dr. Cox performed a right-biceps tenodesis on

March 27, 2012. In a follow-up visit on May 2, 2012, it was noted that Ingram had

experienced pain while pulling his pants down to use the toilet and that his arm felt better

“except trying to button his pants.” Dr. Cox advised that he not lift, push, or pull anything

weighing over two pounds and that he discontinue using the right-shoulder sling. On August

6, 2012, it was noted that Ingram still experienced pain on the top part of his right shoulder

but that he was doing his arm exercises at home.

       In Dr. Cox’s notes dated January 9, 2013, he first reported that Ingram had

complained of left-shoulder pain. On April 1, 2013, Dr. Cox found that Ingram was at MMI


                                              3
                                 Cite as 2015 Ark. App. 519

and qualified for light or sedentary duty. In June 2013, Dr. Mark Bonner diagnosed a rotator

cuff syndrome of his left shoulder. Ingram followed up with Dr. Cox on June 24, 2013, and

Dr. Cox wrote, “The continued left shoulder pain is due to being used as the work horse

since I’ve known Jay. It seems reasonable that this pain is due to overuse.”

       On July 31, 2013, claimant reported an injury that occurred on February 1, 2013,

specifically, he wrote, “My left shoulder is injured as a result of overuse because of my

compensable right shoulder injury.” In November 2013, Ingram saw Dr. Cox who reported

that Ingram’s left-shoulder pain was “very likely due to over use from long term right

shoulder problem.” An MRI on March 20, 2014, indicated that Ingram had a near full-

thickness or full-thickness tear on his left shoulder. Dr. Cox wrote, “Given history of the

right shoulder, it is certainly reasonable to suspect this is an overuse problem.” Ingram sought

additional medical treatment for his left shoulder, which appellee denied.

                                II. Hearing on Compensability

       Ingram testified that he was placed on light duty in his employment with Tyson after

the first four right-shoulder surgeries. He stated that he drew disability following the last

surgery. Ingram denied suffering any specific injuries to his left shoulder. He described how

his left shoulder began bothering him in early 2013 and how he believed that the gradual

pain resulted from its overuse. He said, “I was trying to compensate, because I am not left-

handed, and I had to stop using my right arm and use my left arm.” According to Ingram,

in 2011 and 2012 he used his left shoulder for “everything,” such as getting dressed,

microwave cooking, doing laundry, making beds, running the vacuum, taking out the trash,


                                               4
                                   Cite as 2015 Ark. App. 519

grocery shopping, and changing light bulbs.

       While the ALJ found that Ingram’s left-shoulder condition was a compensable

consequence of his right-shoulder injury, the Commission determined that Ingram had failed

to prove that he sustained a compensable injury to his left shoulder due to overuse related

to his 2001 right-shoulder injury.

                                         III. Argument

       Ingram argues that the 2014 MRI shows an objective finding of injury to his left

shoulder and that Dr. Cox made the causal connection between the overuse of his left

shoulder and his compensable right-shoulder injury. Ingram contends that “[c]ommon sense

would dictate if a person is using one arm to do the work of two arms, over time the arm

in constant use will be stressed.” Ingram maintains that he credibly testified that, after five

surgeries to his right shoulder, he stopped using his right arm altogether and used his left arm

for everything. According to Ingram, the Commission should have given great weight to Dr.

Cox’s opinion as his long-term treating shoulder specialist who was very familiar with him

and his symptoms. He points out that there was no opposing medical opinion and asserts that

“there is nothing that can explain this injury except the constant use of the left arm following

his right sided injury at work.”

                               IV. Standard of Review and Law

       Arkansas Code Annotated section 11-9-508(a) (Repl. 2012) requires an employer to

provide an injured employee such medical services as may be reasonably necessary in

connection with the injury received by the employee. When the primary injury is shown to


                                               5
                                Cite as 2015 Ark. App. 519

have arisen out of and in the course of employment, the employer is responsible for any

natural consequence that flows from that injury. Nichols v. Omaha Sch. Dist., 2010 Ark. App.
194, 374 S.W.3d 148. However, for this rule to apply, the basic test is whether there is a

causal connection between the injury and the consequences of such. Id. The burden is on

the employee to establish the necessary causal connection. Id. The determination of whether

a causal connection exists between two episodes is a question of fact for the Commission.

Jeter v. B.R. McGinty Mech., 63 Ark. App. 53, 968 S.W.2d 645 (1998).

       On appeal in workers’ compensation cases, we view the evidence and all reasonable

inferences deducible therefrom in the light most favorable to the Commission’s findings and

will affirm if those findings are supported by substantial evidence. Id. Substantial evidence

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion. Id. The issue on appeal is not whether we might have reached a different result

or whether the evidence would have supported a contrary finding; if reasonable minds could

reach the Commission’s conclusion, we must affirm its decision. Id. Where a claim is denied,

the substantial-evidence standard requires us to affirm the Commission if its opinion displays

a substantial basis for the denial of relief. Id. It is the function of the Commission to

determine the credibility of the witnesses and the weight given to their testimony. Id. The

Commission is not required to believe the testimony of the claimant or any other witness,

but may accept and translate into findings of fact only those portions of the testimony it

deems worthy of belief. Id.




                                              6
                                Cite as 2015 Ark. App. 519

                                       V. Discussion

       In denying Ingram’s claim, the Commission noted that there was no evidence

corroborating Ingram’s testimony that he was forced to stop using his right arm or that he

had overused his left shoulder. We note that shortly after the surgery in March 2012, Ingram

was still using his right arm for daily activities and was even exercising his arm. The

Commission noted that there was also no evidence demonstrating that the full-thickness tear

shown on the March 2014 MRI resulted from Ingram’s overusing his left shoulder. In this

regard, we note that the chores Ingram described exclusively using his left arm for were not

typically overly strenuous activities. The Commission specifically found that Ingram was not

a credible witness. The Commission wrote,

       Just as the claimant was not a credible witness, the probative evidence of record does
       not corroborate Dr. Cox’s conclusion that the claimant’s left shoulder pain was “likely
       due to over use from long term right shoulder problems.” Dr. Cox’s assertion in this
       regard is not supported by the record and is entitled to minimal evidentiary weight.

       The Commission has the authority to accept or reject medical opinions, and its

resolution of the medical evidence has the force and effect of a jury verdict. Cossey v. Gary

A. Thomas Racing Stable, 2009 Ark. App. 666, 344 S.W.3d 684. The Commission is not

bound by a doctor’s opinion that is based largely on facts related to him by the claimant

where there is no sufficient independent knowledge upon which to corroborate the

claimant’s claim. Id. Because Dr. Cox appears to have relied primarily on Ingram’s statements

concerning the use of his arms in forming his opinion on causation, the Commission assigned

it very little weight. Viewing the evidence in the light most favorable to the Commission’s

findings and deferring to the Commission on credibility determinations, we hold that the

                                              7
                                 Cite as 2015 Ark. App. 519

Commission’s decision displays a substantial basis for the denial of benefits. Ingram failed to

carry his burden of proving that a left-shoulder arthroscopy or rotator-cuff repair was

reasonably necessary in connection with the 2001 compensable right-shoulder injury. Ark.

Code Ann. § 11-9-508(a). Therefore, we affirm.

       Affirmed.

       GLOVER and VAUGHT, JJ., agree.

       Tolley & Brooks, P.A., by: Evelyn E. Brooks, for appellant.

       Ledbetter, Cogbill, Arnold & Harrison, LLP, by: E. Diane Graham and Joseph Karl Luebke,
for appellee.




                                              8